UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


                                          N O . 01-2105

                                JAMES P. G UTIERREZ, A PPELLANT ,

                                                V.


                                   ANTHONY J. PRINCIPI,
                         SECRETARY OF VETERANS AFFAIRS, APPELLEE.


                         On Appeal from the Board of Veterans' Appeals


                               (Decided     December 23, 2004 )



       Nancy L. Foti and Barton F. Stichman, both of Washington, D.C., were on the brief for the
appellant.

        Tim S. McClain, General Counsel; R. Randall Campbell, Assistant General Counsel; Brian
B. Rippel, Deputy Assistant General Counsel; and Kathy A. Banfield, all of Washington, D.C., were
on the brief for the appellee.

       Before GREENE, KASOLD, and HAGEL, Judges.

       GREENE, Judge: Veteran James P. Gutierrez appeals, through counsel, a September 12,
2001, Board of Veterans' Appeals (Board) decision that denied his claim for service connection
under 38 U.S.C. § 1117 for undiagnosed illnesses incurred during the Persian Gulf War. Record (R.)
at 1-19. This appeal is timely, and the Court has jurisdiction under 38 U.S.C. §§ 7252(a) and 7266.
Because the Board failed to provide an adequate statement of reasons or bases for its decision, the
decision will be vacated and the matter remanded to the Board for further action. See Gilbert v.
Derwinski, 1 Vet.App. 49, 52 (1990).


                                             I. FACTS
       Mr. Gutierrez served honorably on active duty in the U.S. Army from May 1987 to July 1991,
including service in the Persian Gulf for which he was awarded the Southwest Asia Service Medal.
R. at 64, 92. Upon entering service, Mr. Gutierrez's physical condition was normal. R. at 21-26.
His service medical records (SMRs) indicate that he was treated for lower-back pain in June 1990.
R. at 27, 44. In March 1991, Mr. Guteirrez suffered a "Jones fracture" of his left foot. R. at 51. A
Jones fracture is defined as a "fracture of the fifth metatarsal." DORLAND 'S ILLUSTRATED MEDICAL
DICTIONARY 662 (28th ed. 1994). In 1991, he was awarded service connection for residuals of the
Jones fracture, and assigned a 10% disability rating. R. at 76.
       During a July 1996 VA Persian Gulf Registry medical examination, Mr. Gutierrez
complained that since July 1991, he had experienced a loss of energy, inability to "work out,"
dizziness, and light-headedness. R. at 105-11. He also stated that since October 1991, he had
experienced aching in his muscles and joints. R. at 106, 108. Mr. Gutierrez further related that since
June 1994, he had noticed a loss of his ability to concentrate and a loss of memory. R. at 106. He
also reported that he and his wife had been trying to have a child and that he had been told that he
had "slow sperm." Id. The medical examiner reported that Mr. Gutierrez's most severe symptom
during the examination was fatigue and that muscle and joint aches, memory loss, and inability to
concentrate were all currently present. R. at 352. The examiner did not diagnose any cause for those
symptoms. See R. at 105-11. He referred Mr. Gutierrez to outpatient care, but a specific reason was
not noted in the examination report. R. at 354.
       In March 1997, Mr. Gutierrez filed with a VA regional office (RO) a claim for service
connection for "Gulf War Syndrome" as manifested by symptoms of joint and muscle pain,
dizziness, fatigue, and decreased vision. R. at 79. An April 1997 radiology report showed that he
had widespread spinal stenosis and protruding discs at L3-L4 and L4-L5. R. at 197. Dr. David
Caldwell, a private orthopedic surgeon, opined that Mr. Gutierrez's episodic lower-back pain and
complaints of left-foot numbness were probably related to the L4-5 disc protrusion. R. at 198. The
report from a September 1997 VA general medical examination reflects Mr. Gutierrez's assertion
that, while he was in the Persian Gulf, he had been exposed to oil-fire smoke and took nerve-gas pills
every day. R. at 125. The report also records his complaints of muscle and joint pain, fatigue, a back
disorder, light-headedness, and foot difficulties. R. at 125-27. There were no diagnoses made during
that VA examination. Id. Additionally, medical records dated September 1997 from a VA Persian
Gulf War Clinic reflect that Mr. Gutierrez was suffering from mild fatigue, aches and pains in his


                                                  2
joints, and blood in his urine, but provided no medical etiology for these maladies. R. at 332, 367-
68.
       In October 1997, the RO denied Mr. Gutierrez's claim after concluding that his symptoms
were not incurred in or caused by his service in the Persian Gulf. R. at 137-141. The RO found that
his complaints about his claimed conditions were first made during the Persian Gulf War Registry
examination in July 1996 and that his SMRs were negative for fatigue, dizziness, and joint and
muscle pain. R. at 138. Mr. Gutierrez appealed to the Board and argued that he began suffering
from his claimed symptoms within a year after his discharge from service and that they were now
more constant and persistent. R. at 145-46, 191-92.
       During an appeal to the Board, Mr. Gutierrez submitted statements from his wife (R. at 150),
a friend (R. at 202) ("[I] have noticed a decline in his general health. He has [not] been as active as
[I] am used to seeing him."), and his father (R. at 203). His wife stated: "I have noticed a decline in
his general health. He does [not] seem to have as much energy, tires quickly, complains of aches
[and] pains throughout his body, and seems to forget information easily." R. at 150. Those
statements provided individual and personal observations of Mr. Gutierrez's declining health.
Additionally, a February 1998 VA vision examiner diagnosed Mr. Gutierrez as having compound
myopic astigmatism with hysterical visual fields. However, no cause for this defect was provided.
R. at 154-55. That same month, Mr. Gutierrez was given a VA spinal examination but no diagnosis
was made for any specific illnesses causing his complaints of joint and muscle pain, fatigue,
dizziness, memory loss, or loss of concentration. R. at 157-59.
       While being examined in March 1999, Mr. Gutierrez again complained of easy fatigability,
decreased vision, and foot and back pain. R. at 227-29. No cause for his fatigue was determined.
Medical records from a Gulf War Clinic, dated November 15, 1999, also revealed that he had
reported having painful and aching joints. R. at 329. In May 2000, the Board remanded to the RO
Mr. Gutierrez's claim for readjudication. The RO was ordered to first obtain results from VA's Gulf
War Study Program and additional medical records that had been identified by Mr. Gutierrez. R.
at 319. In August 2000, the RO issued a Supplemental Statement of the Case (SSOC) confirming
the denial of Mr. Gutierrez's claim. R. at 383. He appealed to the Board and submitted VA medical
records dated April 25, 2001, that indicated that he had complained of problems with sleeping,
concentrating, and low energy, and that he had advised the examiner that he felt irritable, nonsocial,

                                                  3
and unmotivated. R. at 426-27. VA medical records dated from March through December 2000,
documented Mr. Gutierrez's continued complaints of fatigue, low energy, poor concentration, and
sensitivity to loud noises, and recorded his concern that he may have arthritis in his left leg related
to his claimed symptoms. R. at 327, 423-25. These records also reflect that Mr. Gutierrez
complained of having trouble sleeping. Id.
       After reviewing the evidence, the Board, in the September 12, 2001, decision on appeal,
denied Mr. Gutierrez's claim. The Board stated: "The Board does not believe that [Mr. Gutierrez]
has had fatigue, dizziness, memory loss, and a loss of concentration since his discharge from active
service." R. at 17. The Board specifically found that "there is no competent evidence of an
undiagnosed illness manifested by joint and muscle pain, fatigue, dizziness, decreased vision (other
than the use of glasses), memory loss and loss of concentration associated with the veteran's active
service" and concluded that Mr. Gutierrez's complaints of these conditions over an extended period
of time were "not credible" and purely subjective. R. at 3, 17. The Board stated further:
               The only evidence of record before the Board specifically linking
               [Mr. Gutierrez's] current alleged disabilities to his service or Gulf
               War [S]yndrome consist of the veteran's own evidentiary assertions.
               Such evidence is of limited probative weight. While the veteran is
               competent to describe manifestations perceivable to a lay party, he is
               not competent to diagnose himself with disabilities and then associate
               those disabilities with his active service or with any form of Persian
               Gulf [S]yndrome.

R. at 16. In conclusion, the Board found that "the preponderance of the medical evidence fails to
indicate that these disabilities are related to service or illness associated with service." Id. Mr.
Gutierrez appealed to the Court.
       On appeal, Mr. Gutierrez contends that the evidence of record establishes that he has
undiagnosed medical illnesses resulting from his service in the Persian Gulf that entitle him to
service connection. Appellant's Brief (Br.) at 7-10. He maintains that he satisfies all requirements
of section 1117 and VA regulations because he is a Persian Gulf veteran, and that his symptoms
demonstrate objective indications of chronic disabilities that are not attributed to any known clinical
diagnoses. Id. Mr. Gutierrez contends that a remand is not required to provide him with another VA
medical examination and that reversal is the appropriate remedy.



                                                  4
       The Secretary argues that reversal is not supported by the evidence of record. Secretary's Br.
at 8. Rather, he contends that the matter should be remanded because (1) VA failed in its duty to
assist by not obtaining a current VA medical examination that provided an opinion as to whether any
of Mr. Gutierrez's symptomatology was attributable to a specific ongoing disease process or to an
undiagnosed illness (Br. at 11-12); (2) VA failed in its duty to notify Mr. Gutierrez of evidence
needed to substantiate his claim as required by the Veterans Claims Assistance Act of 2000 (VCAA),
Pub. L. No. 106-475, 114 Stat. 2096, now codified in part at 38 U.S.C. §§ 5102, 5103, and 5103A
(Br. at 7, 14); (3) the Board made a medical determination independent of the medical evidence, in
violation of Colvin v. Derwinski, 1 Vet.App. 172 (1991)( Br. at 7, 12-13); and (4) the Board did not
provide an adequate statement of reasons or bases for its decision (Br. at 12-13). In reply, Mr.
Gutierrez waives consideration on appeal of any violation of VA's duty to notify and assist him.
Reply Br. at 8-9.


                                     II. APPLICABLE LAW
       The Board's determination of service connection is a finding of fact subject to the "clearly
erroneous" standard of review set forth in 38 U.S.C. § 7261(a)(4). See Rose v. West, 11 Vet.App.
169, 171 (1998); Horowitz v. Brown, 5 Vet.App. 217, 221 (1993). A "finding is 'clearly erroneous'
when, although there is evidence to support it, the reviewing court on the entire evidence is left with
the definite and firm conviction that a mistake has been committed." Gilbert, 1 Vet.App. at 52
(quoting United States v. United States Gypsum Co., 333 U.S. 364, 395 (1948)).
       Service connection may be established for a disability resulting from personal injury or
disease incurred in or aggravated by active service. See 38 U.S.C. § 1110, 1131 (2004). Service
connection may be established directly or through a statutory presumption. For direct service
connection to be awarded, there must be (1) medical evidence of a current disability; (2) medical
evidence, or in certain circumstances, lay evidence of an in-service incurrence or aggravation of a
disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or
injury and the present disease or injury.       Hickson v. West, 12 Vet.App. 247, 253 (1999).
Alternatively, under certain circumstances service connection may be presumed when the veteran
meets the requirements of the presumptions established by statute and regulation. See Winters v.
West, 12 Vet.App. 203, 209 (1999) (en banc) (service connection awarded automatically on

                                                  5
presumptive basis where the veteran served in Vietnam and has one of the enumerated diseases listed
in 38 C.F.R. § 3.309), vacated and remanded on other grounds sub nom. Winters v. Gober, 219 F.3d
1375, 1380 (Fed. Cir. 2000); Brock v. Brown, 10 Vet.App. 155, 162 (1997); see also 38 C.F.R.
§§ 3.307, 3.309 (2004).
       Section 1117 of title 38 of the U.S. Code provides for entitlement to compensation on a
presumptive basis to a Persian Gulf War veteran who complains of having an undiagnosed illness
or illnesses that are 10% or more disabling during the presumption period established by the
Secretary. 38 U.S.C. § 1117(a)(1)(A) and (B). Pursuant to section 1117(d)(2), the Secretary has
promulgated 38 C.F.R. § 3.317, which provides, in pertinent part:
            (a)(1) Except as provided in paragraph (c) of this section, VA will pay
       compensation in accordance with chapter 11 of title 38, United States Code, to a
       Persian Gulf veteran who exhibits objective indications of a qualifying chronic
       disability, provided that such disability:
          (i) Became manifest either during active military, naval or air service in the
       Southwest Asia theater of operations during the Persian Gulf War, or to a degree of
       10[%] or more not later than December 31, 2006; and
          (ii) By history, physical examination, and laboratory tests cannot be attributed
       to any known clinical diagnosis.
       ....

           (3) For purposes of this section, "objective indications of chronic disability"
       include both "signs," in the medical sense of objective evidence perceptible to an
       examining physician, and other, non-medical indicators that are capable of
       independent verification.
       ....
       (b) For the purposes of paragraph (a)(1) of this section, signs or symptoms which
       may be manifestations of undiagnosed illness or medically unexplained chronic
       multisymptom illness include, but are not limited to:
                      (1) Fatigue
                      (2) Signs or symptoms involving skin
                      (3) Headache
                      (4) Muscle pain
                      (5) Joint pain
                      (6) Neurologic signs or symptoms
                      (7) Neuropsychological signs or symptoms
                      (8) Signs or symptoms involving the respiratory system
                           (upper or lower)
                      (9) Sleep disturbances
                      (10) Gastrointestinal signs or symptoms
                      (11) Cardiovascular signs or symptoms
                      (12) Abnormal weight loss

                                                6
                       (13) Menstrual disorders.

38 C.F.R. § 3.317 (2004) (emphases added); see also 38 U.S.C. § 1117(g). When promulgating this
regulation, VA provided, inter alia, the following explanatory statement:
               The regulation does not require that physicians make such a diagnosis
               [of an undefined disease]. Physicians should simply record all noted
               signs and reported symptoms, document all clinical findings, and
               provide a diagnosis where possible. If the signs and symptoms are
               not characteristic of a known clinical diagnosis, the physician should
               so indicate. This conforms with the usual standards of medical
               practice.

               Some veterans may present with purely subjective symptoms, which,
               nonetheless, establish a basis for a valid claim under the provisions
               of this rule. We believe, however, that it is not only fair but also in
               keeping with Congressional intent to require some objective
               indication of the presence of a a chronic disability attributable to an
               undiagnosed illness before awarding compensation.

               Ordinarily, an objective indication is established through medical
               findings, i.e. "signs" in the medical sense of evidence perceptible to
               an examining physician. However, we also will consider non-
               medical indications which can be independently observed or verified,
               such as time lost from work, evidence that a veteran has sought
               medical treatment for his or her symptoms, evidence affirming
               changes in a veteran's appearance, physical abilities, and mental or
               emotional attitude, etc. Lay statements from individuals who
               establish that they are able from personal experience to make their
               observations or statements will be considered as evidence when VA
               determines whether the veteran is suffering from an undiagnosed
               illness.

60 Fed. Reg. 6,660-63 (February 3, 1995). Manifestations of undiagnosed illnesses are presumed
service connected unless there is affirmative evidence that an undiagnosed illness was not incurred
in service or was instead caused by a supervening condition. See 38 C.F.R. § 3.317 (c)(1)(2).
       Thus, in order to establish service connection under 38 U.S.C. § 1117 and 38 C.F.R. § 3.317,
a claimant must present evidence that he or she is a Persian Gulf veteran who (1) exhibits objective
indications; (2) of a chronic disability such as those listed in paragraph (b) of 38 C.F.R. § 3.317;
(3) which became manifest either during active military, naval, or air service in the Southwest Asia
theater of operations during the Persian Gulf War, or to a degree of 10% or more not later than

                                                 7
December 31, 2006; and (4) such symptomatology by history, physical examination, and laboratory
tests cannot be attributed to any known clinical diagnosis. 38 U.S.C. § 1117; 38 C.F.R. § 3.317(a).
       The Board is required to consider all evidence of record and to consider, and discuss in its
decision, all potentially applicable provisions of law and regulation. Schafrath v. Derwinski,
1 Vet.App. 589 (1991); Weaver v. Principi, 14 Vet.App. 301, 302 (2001) (per curiam order).
Further, the Board is required to provide a written statement of the reasons or bases for its findings
and conclusions on all material issues of fact and law presented on the record; the statement must
be adequate to enable a claimant to understand the precise basis for the Board's decision, as well as
to facilitate review in this Court. See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet.App. 517, 527
(1995); Simon v. Derwinski, 2 Vet.App. 621, 622 (1992); Gilbert, 1 Vet.App. at 57. To comply with
this requirement, the Board must analyze the credibility and probative value of the evidence, account
for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its
rejection of any material evidence favorable to the claimant. See Caluza v. Brown, 7 Vet.App. 498,
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); Gabrielson v. Brown, 7 Vet.App. 36, 39-40
(1994); Gilbert, supra. Where the Board fails to meet this obligation, the Court is precluded from
effectively reviewing the adjudication. See Meeks v. Brown, 5 Vet.App. 284, 288 (1993). Generally,
when the Board's statement is inadequate, the matter will be remanded. See Hicks v. Brown,
8 Vet.App. 417, 422 (1995).


                                          III. ANALYSIS
                                   A. Mr. Gutierrez's Credibility
       The Board determined that Mr. Gutierrez's subjective assertions regarding his claimed
symptoms were entitled to no probative weight. R. at 16. The Board concluded in its findings of
fact: "Joint and muscle pain, fatigue, dizziness, decreased vision, memory loss[,] and loss of
concentration were not evident in service and the preponderance of the medical evidence fails to
indicate that these disabilities are related to service or illness associated with service." R. at 3.
When addressing this issue, the Board stated:
               [T]he veteran has complained of these disabilities only sporadically.
               He appears only to complain of these difficulties during VA
               examinations or when his back and foot bother him. However, during
               these same examinations, objective medical evidence indicating these
               disabilities [was] not found. In evaluations of the veteran's service-

                                                  8
               connected foot disorder, the veteran makes little reference to the
               disabilities at issue. A review of both the private medical records and
               outpatient treatment report fails to indicate the alleged disabilities at
               issue. The veteran's own spouse fails to note many of the veteran's
               alleged chronic disorders.
               ....
               In this case, the Board finds that the veteran's initial claims for VA
               compensation, the initial VA evaluations, and the veteran's initial
               statements to the VA following his discharge from active service (in
               which he fails to mention any disability associated with joint and
               muscle pain, fatigue, dizziness, decreased vision, memory loss, and
               loss of concentration) provides affirmative evidence that the
               undiagnosed illnesses were not incurred during his active military
               service. It further fundamentally undermines the veteran's credibility
               in that it is his central contention that he has had these disabilities
               over an extended period of time following his discharge from service.
               If this was the case, the Board finds no rational reason to believe that
               there would not be at least some evidence or indications in support of
               the veteran's contention or that the veteran would not have noted
               these difficulties earlier or during his initial examinations. The Board
               finds that these facts do not support the veteran's case.

               The only evidence of record before the Board specifically linking the
               veteran's current alleged disabilities to his service or to Gulf War
               syndrome consist[s] of the veteran's own evidentiary assertions. Such
               evidence is of limited probative weight. While the veteran is
               competent to describe manifestations perceivable to a lay party, he is
               not competent to diagnose himself with disabilities and then associate
               those disabilities with his active service or with any form of Persian
               Gulf syndrome.

R. at 14-15 (emphasis added). If this were a claim for direct service connection, a nexus between
Mr. Gutierrez's disabilities and his period of active service would be required. See Caluza, supra.
In this case, however, evidence is not required "specifically linking" Mr. Gutierrez's disabilities to
his service or the Gulf War. See Brock, supra. Congress has decided as a matter of policy,
stemming at least in part from difficulty of proof, that, even though a Persian Gulf War veteran's
symptoms may not at this time be attributed to a specific disease, the symptoms may nonetheless be
related to conditions in the Southwest Asia theater of operations and, for that reason, are presumed
to be service connected. See 38 U.S.C. § 1117; 38 C.F.R. § 3.317 (a)(1)(i). Thus, Mr. Gutierrez was
not required to provide evidence linking his current conditions to events during service and the


                                                  9
Board erred by imposing such a nexus requirement. Further, as stated above, section 1117 and
§ 3.317 require that undiagnosed illnesses become manifest to a degree of 10% or more during the
presumption period that ends on December 31, 2006. See 38 C.F.R.§ 3.317(a)(1)(i). Accordingly,
the Board erred by failing to account for that, as well as the other factors discussed below, in
determining that Mr. Gutierrez's complaints were not credible because he had not sought treatment
for these conditions earlier or did not complain about them during his initial medical examinations.
       The Board also found that, although Mr. Gutierrez had complained of joint and muscle pain,
fatigue, dizziness, and loss of concentration, the objective medical evidence failed to show any such
disabilities. R. at 15. The evidence of record reveals that Mr. Gutierrez consistently complained
during VA medical examinations about fatigue, muscle and joint pain, neurologic signs or symptoms
(loss of concentration and memory), and sleep disturbances. See R. at 98, 106-108, 125-28, 228-29,
329, 348-53, 423, 426-27. These symptoms are specifically identified by VA in its own regulation
as possible manifestations of an undiagnosed illness in Gulf War veterans. See 38 C.F.R. § 3.317(b).
Objective medical evidence is not required for an award of service connection under section 1117.
Rather, only competent evidence is required with "signs in the medical sense of objective evidence
perceptible to an examining physician, and other, non-medical indicators that are capable of
independent verification." 38 C.F.R. § 3.317(a)(2); see also 60 Fed. Reg. 6,660-63 (February 3,
1995). In finding Mr. Gutierrez's subjective complaints not credible, the Board stated: "He appears
to only complain of these difficulties during VA examinations or when his back and foot bother
him." R. at 14. However, the Board then states: "In evaluations of the veteran's service-connected
foot disorder, the veteran makes little reference to the disabilities at issue." Id. These are
inconsistent findings, and such contradictory analysis undermines the reasoning of the Board's
decision. The Board, however, determined that Mr. Gutierrez's lack of complaints regarding his joint
and muscle pain, fatigue, dizziness, and loss of memory and concentration during VA medical
examinations for his service-connected foot disorder was evidence against his claim. R. at 14. The
Board failed to discuss adequately this evidence of record in support of his claim. Accordingly, the
Board's decision contains flawed reasoning and lacks an adequate statement of reasons or bases.
                B. Competency of Lay Persons to Provide Evidence of Symptoms
       The Board found that the lay statements by Mr. Gutierrez's wife, father, and friend, were
"neither competent nor probative of the issues in question." R. at 16. The Board stated:


                                                 10
               The Court has made clear that a lay party is not competent to provide
               probative evidence as to matters requiring expertise derived from
               specialized medical knowledge, skill, training, or education. Espiritu
               v. Derwinski, 2 Vet.App. 492, 494-95 (1994). Consequently, the
               veteran's lay medical assertions to the effect that he has certain
               subjective disabilities and that these disabilities are related to his
               Persian Gulf service is neither competent nor probative of the issues
               in question. While the veteran is competent to testify regarding
               events that are alleged to have occurred, he is not competent to
               diagnose himself with disabilities and then diagnose the etiology of
               these alleged disabilities.

R. at 16. For purposes of evaluating his claim under the presumption statute and regulation, Mr.
Gutierrez, as well as his wife, father, and friend, are competent to testify because his alleged
symptoms of Persian Gulf War illness are capable of lay observation. See Caluza, supra (holding
that where determinative issue does not require medical expertise, lay evidence alone suffices); see
also Layno v. Brown, 6 Vet.App. 465, 469-70 (1994) (lay evidence is competent to establish features
or symptoms of injury or illness). Contrary to the Board's finding that Mr. Gutierrez's wife "failed
to note many of his alleged disorders" (R. at 14), Mrs. Gutierrez did describe her observations of her
husband's symptoms (see R. at 150). She reported that she had observed a "decline in his general
health" and stated that "he doesn't seem to have as much energy, tires quickly, complains of aches
and pains throughout his body, and seems to forget information quickly." Id. The Board did not
address this objective description when making its credibility conclusions. Indeed, those facts
directly contradict the Board's finding regarding his credibility. Mrs. Gutierrez provided evidence
of symptoms capable of lay observation. Accordingly, the Board's failure to address this correctly
leaves its statement of reasons or bases inadequate. Gilbert, 1 Vet.App. at 57.
                     C. Erroneous Application of Standard for Establishing
                         Service Connection for Gulf War Syndrome

       Under § 3.317, Mr. Gutierrez's claimed symptoms "by history, physical examination, and
laboratory tests cannot be related to a known clinical diagnosis." 38 C.F.R. § 3.317(a)(1)(ii). In its
decision, the Board stated:
               Rather than supporting the veteran's claim, the medical evidence
               obtained due to his treatment fails to support [his] case. Laboratory
               tests and studies have been essentially normal and the medical
               evidence cited by the veteran during his hearing before the Board fails
               to indicate an undiagnosed illness manifested by joint and muscle

                                                 11
               pain, fatigue, dizziness, decreased vision, memory loss [,] or a loss of
               concentration.

R. at 15. Indeed, the medical evidence of record shows that Mr. Gutierrez complained of joint and
muscle pain, fatigue, dizziness, sleep problems, and loss of concentration, but no medical examiner
ever provided a medical etiology for these illnesses. As the Board correctly noted, the record on
appeal does not contain evidence that Mr. Gutierrez's alleged symptoms were related to any current
diagnosed disabilities or had a known etiology. R. at 1-452. However, his claimed symptoms by
history, physical examination, and laboratory tests cannot be related to any known clinical diagnosis
for compensation to be awarded under section 1117. See 38 C.F.R. § 3.317 (a)(1)(ii). Therefore,
the Board erred by concluding that the failure of the laboratory tests and studies to diagnose an
illness was evidence against Mr. Gutierrez's claim.
       Mr. Gutierrez argues that reversal is appropriate; however, reversal is the appropriate remedy
when the only permissible view of the evidence is contrary to the Board's decision. See Johnson v.
Brown, 9 Vet.App. 7, 10 (1996). Where the Board has incorrectly applied the law, failed to provide
an adequate statement of reasons or bases for its determinations, or where the record is otherwise
inadequate, a remand is generally the appropriate remedy. See Falk v. West, 12 Vet.App. 402 (1999).
In this case, the Board has made clearly erroneous findings as to certain facts relevant to the
determination of service connection and has provided an inadequate statement of reasons or bases
for its decision. See 38 U.S.C. § 7104(d)(1). The Court cannot, however, conclude from the
evidence before it that the only "permissible view" is a finding of service connection. See Johnson,
Allday, Simon, and Gilbert, all supra. Thus, the decision will be vacated and the matter remanded.
See Gilbert, 1 Vet.App. at 57; Fletcher v. Derwinski, 1 Vet.App. 394, 397 (1991) (remand is meant
to entail critical examination of justification for decision; Court expects that Board will reexamine
evidence of record, seek any other necessary evidence, and issue timely, well-supported decision).


                                       IV. CONCLUSION
       Based upon the forgoing analysis and the record on appeal, the Board's September 12, 2001,
decision is VACATED and the matter is REMANDED for further action consistent with this
opinion. On remand, the Board must provide an adequate statement of the reasons or bases for its
findings and conclusions on all material issues of fact and law presented on the record, including


                                                 12
what objective indications are lacking if it determines that Mr. Gutierrez is not suffering from a
Persian Gulf War disability manifested to a degree of 10% or more in satisfaction of section 1117.
See 38 U.S.C. § 7104(d)(1); see also Allday, 7 Vet.App. at 527; Simon, 2 Vet.App. at 622; Gilbert,
supra. The Board must analyze the credibility and probative value of the evidence, account for the
evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of
any material evidence favorable to Mr. Gutierrez. See Gabrielson, Caluza, and Gilbert, all supra.
On remand, Mr. Gutierrez is free to present additional evidence and argument, including those
arguments raised in his brief to this Court, and the Board must address them. See Kay v. Principi,
16 Vet.App. 529, 534 (2002); Kutscherousky v. West, 12 Vet.App. 369 (1999) (per curiam order).




                                                 13